Title: To Alexander Hamilton from William S. Smith, 26 September 1799
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Camp 12th. Regt Septr. 26th. 1799.
          
          I have the Honor of presenting the 3d. monthly recruiting return of the 12th. Regt—It has been thus long necessarily delayed, for want of the  returns from the second Grand divission,  and paper to make it out upon—there are also fifty eight attestations of enlistment, you will observe there are 287. total enlisted & 251. deffinitively approved on inspection
          I have the honor to be Sir, With great respect Your most Obedt. Humble Servt.
          
            W. S. Smith
            Lt. Colo. Commdt
            12th. Regt
          
        